UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7514


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EDWARD MILLER BRANTLEY, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cr-00020-BO-1)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Miller Brantley, Jr., Appellant Pro Se. Anne Margaret
Hayes, Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Edward   Miller    Brantley,       Jr.,    appeals    the    district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

for a sentence reduction.         We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.                United States v. Brantley, No.

5:07-cr-00020-BO-1 (E.D.N.C. July 29, 2009).                   We dispense with

oral   argument   because      the     facts    and    legal    contentions      are

adequately    presented   in     the    materials      before     the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2